Exhibit 10.1


XTREMIO LTD.


Amended and Restated 2010 US SHARE OPTION PLAN
        
Approved by the Board of Directors on January 29, 2012


Approved by the Shareholders on January 29, 2012


1.Purposes of the Plan. The purposes of this 2010 US Share Option Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentives to Employees, Directors and
Consultants of the Company and its Subsidiaries, and to promote the success of
the Company’s business. Options granted hereunder may be either Incentive Stock
Options or Nonstatutory Stock Options at the discretion of the Committee,
subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder.


2.Definitions. As used herein, and in any Option granted hereunder, the
following definitions shall apply:


(a)“Affiliate” shall mean any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with, the Company.


(b)“Applicable Laws” shall mean the requirements applicable to the
administration of stock option plans under the State of Israel, U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any applicable
stock exchange or quotation system on which the Ordinary Shares are listed or
quoted and applicable laws of any other country or jurisdiction where Options or
Stock Purchase Rights are granted under the Plan.


(c)“Board” shall mean the Board of Directors of the Company.


(d)“Cause” means, when used in connection with the termination of employment
with, or service to the Company or an Affiliate, as a result of a basis for
termination, including, but not limited to: dishonesty toward the Company or
Affiliate, insubordination, substantial malfeasance or nonfeasance of duty,
unauthorized disclosure of confidential information, and conduct substantially
prejudicial to the business of the Company or Affiliate; or, any substantial
breach by the Optionee of (i) his or her employment or service agreement or (ii)
any other obligations toward Company or Affiliate.


(e)“Code” shall mean the Internal Revenue Code of 1986, as now in effect or as
hereafter amended


(f)“Company” shall mean XtremIO Ltd., an Israeli company.


(g)“Committee” shall mean the Committee appointed by the Board in accordance
with Section 4(a) of the Plan. If the Board does not appoint or ceases to
maintain a Committee, the term Committee shall refer to the Board.


(h)“Consultant” shall mean any independent contractor retained to perform
services for the Company and Subsidiaries (held directly or indirectly by the
Company).


(i)“Continuous Employment” shall mean the absence of any interruption or
termination of service as an Employee, Director or Consultant by the Company or
any Subsidiary. Continuous Employment shall not be considered interrupted during
any period of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the



--------------------------------------------------------------------------------


Company. A leave of absence approved by the Company shall include sick leave,
military leave or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless re-employment upon expiration of such
leave is guaranteed by statute or contract.


(j)“Director” shall mean a director of the Company.


(k)“Effective Date” shall mean the date on which the Plan is initially approved
by the Board or by the shareholders in accordance with Section 19 of the Plan.


(l)“Employee” shall mean any person, including officers (whether or not they are
directors), employed by the Company or any Subsidiary.


(m)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(n)“Fair Market Value” means as of any date the value of Share determined as
follows: (i) the closing price of a Share on the national securities exchange on
which the Shares are traded, or (ii) if the Shares are not traded on a national
securities exchange but are quoted on the NASDAQ SmallCap Market or a regional
stock exchange or an automated quotation system or over-the-counter market, the
closing price on the NASDAQ SmallCap Market or regional stock exchange,
automated quotation system or over-the-counter market, or (iii) if the Shares
are not traded on a national securities or quoted on the NASDAQ SmallCap Market
or regional stock exchange, automated quotation system or over-the-counter
market, the fair market value of a Share as determined by the Company’s Board of
Directors in good faith, based upon such factors as they deem relevant.
Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes, fair market value shall be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time. Such determination shall be conclusive and binding on all persons.


(o)“Grant Date” means, with respect to an Option, the date on which the Option
is granted by the Committee; as set forth in the Option Agreement.


(p)“Incentive Stock Option” shall mean any Option granted under this Plan in
accordance with the provisions of Section 422 of the Code, and the Treasury
Regulations promulgated thereunder, as amended from time to time.


(q)“M&A Event” shall mean: (i) a sale of all or substantially all of the assets
of the Company; or (ii) a sale (including an exchange) of all or substantially
all of the shares of the capital stock of the Company; or (iii) a merger,
consolidation or like transaction of the Company with or into another
corporation.


(r)“Non-Employee Director” shall mean a director of the Company who qualifies as
a Non-Employee Director as such term is defined in Section 240.16b-3(b)(3) of
the General Rules and Regulations promulgated under the Exchange Act (the
“General Rules and Regulations”).


(s)“Nonstatutory Stock Option” shall mean an Option granted under the Plan that
is subject to the provisions of Section 1.83-7 of the Treasury Regulations
promulgated under Section 83 of the Code.


(t)“Option” shall mean an option to purchase one Ordinary Share, which grant is
made pursuant to the Plan.


(u)“Option Agreement” shall mean a written agreement between the Company and the
Optionee regarding the grant and exercise of Options to purchase Shares and the
terms and conditions thereof as determined by the Committee pursuant to the
Plan.





--------------------------------------------------------------------------------


(v)“Option Shares” shall mean the Ordinary Shares subject to an Option.


(w)“Optionee” shall mean any person who receives or holds an Option under the
Plan.


(x)“Parent” shall mean a parent corporation, whether now or hereafter existing,
as defined by Section 424(e) of the Code.


(y)“Plan” shall mean this 2010 US Share Option Plan.


(z)“Registration Date” shall mean the effective date of the first registration
of any class of the Company’s equity securities pursuant to Section 12 of the
Exchange Act.


(aa)“Securities Act” shall mean the Securities Act of 1933, as now in effect or
as hereafter amended.


(bb)    “Share” or “Ordinary Share” shall mean one Ordinary Share, par value
NIS0.01 per share, of the Company, as adjusted in accordance with Section 12 of
the Plan.


(cc)    “Service Provider” means a director, consultant or adviser to the
Company or its Subsidiary


(dd)    “Subsidiary” shall mean a direct or indirect subsidiary corporation,
whether now or hereafter existing, as defined in Section 424(f) of the Code.


(ee)    “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between an employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-employment by the Company or an Affiliate; and (b) in the
case of a Consultant, a cessation of the service relationship between a
Consultant and the Company or an Affiliate for any reason, including, but not by
way of limitation, a termination by resignation, discharge, death, disability,
or the disaffiliation of an Affiliate, but excluding any such termination where
there is a simultaneous re-engagement of the Consultant by the Company or an
Affiliate.


3.Shares Subject to the Plan; Restriction Thereon. Subject to the provisions of
Section 12 of the Plan, the maximum aggregate number of Shares, which may be
optioned and sold under this Plan and any other share option plan of the
Company, shall be determined by the Board of Directors of the Company from time
to time. The Shares may be authorized but unissued or reacquired Shares. If an
Option expires or becomes unexcercisable for any reason without having been
exercised in full (the aforesaid applies to any unexercised portion of the
options), or is surrendered pursuant to an Option exchange program, such
unissued or retained Shares shall become available for other Option grants under
the Plan, unless the Plan shall have been terminated.


Subject to any applicable law, an Optionee who purchased Shares hereunder upon
exercise of Options shall have no voting rights as a shareholder (in any and all
matters whatsoever) until the consummation of an IPO. Until the IPO, such Shares
shall be voted by an irrevocable proxy (the “Proxy”), such Proxy to be assigned
to representatives designated by Board (the “Representatives”). Such
Representatives shall be indemnified and held harmless by the Company against
any cost or expense (including counsel fees) reasonably incurred by him/her, or
any liability (including any sum paid in settlement of a claim with the approval
of the Company) arising out of any act or omission to act in connection with the
voting of the Proxy unless arising out of such Representative’s own fraud or bad
faith, to the extent permitted by applicable law. Such indemnification shall be
in addition to any rights of indemnification the Representative(s) may have as a
director or otherwise under the Company’s incorporation documents, any
agreement, any vote of shareholders or disinterested directors, insurance policy
or otherwise.







--------------------------------------------------------------------------------


4.
Administration of the Plan.



(a)Procedure. The Plan shall be administered by the Board. The Board may appoint
a Committee consisting of not less than two (2) members of the Board to
administer the Plan, subject to such terms and conditions as the Board may
prescribe. Once appointed, the Committee shall continue to serve until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and, thereafter,
directly administer the Plan. Members of the Board or Committee who are either
eligible for Options or have been granted Options may vote on any matters
affecting the administration of the Plan or the grant of Options pursuant to the
Plan, except that no such member shall act upon the granting of an Option to
himself, but any such member may be counted in determining the existence of a
quorum at any meeting of the Board or the Committee during which action is taken
with respect to the granting of an Option to him or her.


The Committee shall meet at such times and places and upon such notice as the
chairperson determines. A majority of the Committee shall constitute a quorum.
Any acts by the Committee may be taken at any meeting at which a quorum is
present and shall be by majority vote of those members entitled to vote.
Additionally, any acts reduced to writing or approved in writing by all of the
members of the Committee shall be valid acts of the Committee.


(b)Powers of the Committee. Subject to the provisions of the Plan, and except as
otherwise provided by the Board, the Committee shall have the authority: (i) to
determine, upon review of relevant information, the Fair Market Value of the
Ordinary Shares; (ii) to determine the exercise price of Options to be granted,
the Employees, Service Providers or Consultants to whom and the time or times at
which Options shall be granted, and the number of Shares to be represented by
each Option; (iii) to interpret the Plan; (iv) to prescribe, amend and rescind
rules and regulations relating to the Plan; (v) to determine the terms and
provisions of each Option granted under the Plan (which need not be identical)
and, with the consent of the holder thereof, to modify or amend any Option; (vi)
to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted by the
Committee; (vii) to accelerate or (with the consent of the Optionee) defer an
exercise date of any Option, subject to the provisions of Section 9(a) of the
Plan; (viii) to determine whether Options granted under the Plan will be
Incentive Stock Options or Nonstatutory Stock Options; (ix) to make all other
determinations deemed necessary or advisable for the administration of the Plan
(x) to recommend to the Board to approve the extension of a loan to Optionees
for the purpose of exercising Stock Options . Notwithstanding anything to the
contrary in the Plan and without derogating from the generality of the
foregoing, the Committee, in its sole and absolute discretion, may decide: (i)
if and how the unvested Options shall be canceled, exchanged, assumed, replaced,
repurchased or accelerated; (ii) if and how vested Options (including Options
with respect to which the vesting period has been accelerated) shall be
exercised, exchanged, assumed, replaced and/or sold, including, without
limitation, determining that all un-exercised vested Options shall be cancelled
for no consideration upon a Merger Transaction; (iii) how any treatment of
Options may be made subject to any payment or escrow arrangement, or any other
arrangement determined within the scope of the Merger Transaction in relation to
the Shares of the Company.


(c)Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons.


(d)At the Company’s discretion, each member of the Board or the Committee may be
indemnified and held harmless by the Company against any cost or expense
(including counsel fees) reasonably incurred by him, or any liability (including
any sum paid in settlement of a claim with the approval of the Company) arising
out of any act or omission to act in connection with the Plan unless arising out
of such member’s own fraud or bad faith, to the extent permitted by applicable
law. Such indemnification shall be in addition to any rights of indemnification
the member may have as a director or otherwise under the Company’s incorporation
documents, any agreement, any vote of shareholders or disinterested directors,
insurance policy or otherwise.







--------------------------------------------------------------------------------


5.
Eligibility.



(a)Persons Eligible for Options. Nonstatutory Stock Options under the Plan may
be granted to Employees, Directors or Consultants whom the Committee, in its
sole discretion, may designate from time to time. Incentive Stock Options may be
granted only to Employees. An Employee, Director or Consultant who has been
granted an Option, if he or she is otherwise eligible, may be granted an
additional Option or Options. However, if the aggregate Fair Market Value of the
Shares (determined as of the Grant Date) subject to one or more Incentive Stock
Options that are exercisable for the first time by an Optionee during any
calendar year (under all stock option plans of the Company and its Parents and
Subsidiaries) exceeds $100,000 such Options shall be treated as Nonstatutory
Stock Options.


(b)No Right to Continuing Employment, Consulting or Director Relationship.
Neither the establishment nor the operation of the Plan nor the Option Agreement
with the Optionee shall confer upon any Optionee or any other person any right
with respect to continuation of employment or other service with the Company or
any Subsidiary, nor shall the Plan interfere in any way with the right of the
Optionee or the right of the Company (or any Parent or Subsidiary) to terminate
such employment or service at any time.


6.    Term of Plan. The Plan shall become effective upon its adoption by the
Board and its approval by vote of the holders of the outstanding shares of the
Company entitled to vote on the adoption of the Plan (in accordance with the
provisions of Section 19 hereof). It shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 14 of the Plan.


7.    Term of Option. Subject to the terms and conditions of the Plan, the term
of the Option shall be set forth in the Option Agreement; provided, however,
that the term shall be no more than ten (10) years from the Grant Date. In the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Option shall be five (5) years from the Grant Date or such
shorter term as may be provided in the Option Agreement.


8.    Option Exercise Price and Consideration.


(a)    Option Price. Except as provided in subsections (b) and (c) below, the
exercise price for the Shares to be issued pursuant to any Option shall be such
price as is determined by the Committee in accordance with applicable law, which
(i) in the case of Incentive Stock Options granted to an Employee, shall in no
event be less than 100% of the Fair Market Value of such Shares on the Grant
Date or (ii) in the case of Nonstatutory Stock Options, 100% of the Fair Market
Value of such Shares on the Grant Date. Each Option Agreement will contain the
exercise price determined for each Optionee on the Grant Date.


(b)    Ten Percent Stockholder. No Option shall be granted to any Employee who,
at the date such Option is granted, owns more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, computed as set forth in Sections 422(b)(6) and 424(d) of the
Code, unless the exercise price for the Shares to be issued pursuant to such
Option is at least equal to 110% of the Fair Market Value of such Shares on the
Grant Date.


(b)    Consideration The consideration to be paid for the Option Shares shall be
payment in cash or by check, cashier’s check, certified check, wire transfer, or
such other method of payment approved by the Committee, provided that a period
of at least six months and one day has lapsed from the day the Optionee
exercised his/her Options into Shares, or such other consideration and method of
payment for the issuance of Option Shares is authorized by the Committee at the
time of the grant of the Option. Any cash or other property received by the
Company from the sale of Shares pursuant to the Plan shall constitute part of
the general assets of the Company.











--------------------------------------------------------------------------------


9.    Exercise of Option.


(a)    Vesting Period. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Committee and as shall be
permissible under the terms of the Plan, which shall be specified in the Option
Agreement evidencing the Option. Unless otherwise determined by the Committee,
all Options granted hereunder shall, subject to Continuous Employment by an
Optionee, become vested and exercisable, in accordance with the following
vesting periods:


1.    25% of the Options shall vest on the first anniversary of the commencement
date of the vesting schedule (the “First Anniversary”), which, unless otherwise
determined by the Committee, shall be the date on which such Options shall be
granted) (the “Commencement Date”);


2.    Additional 6.25% of the Options shall vest on each subsequent quarter
following the First Anniversary over a period of 3 years; and


3.    In accordance with the above, all Options and or Shares, as the case may
be, shall become fully vested by the fourth anniversary of the Commencement Date


The minimum number of Options that an Optionee may exercise in every exercise
event shall be no less then the greater number of: (1) 500 Options; or (2) 5% of
the Options granted to such Optionee under that grant; unless the Optionee is
exercising all of his/her remaining vested Options.


(b)    Exercise Procedures. An Option shall be deemed to be exercised when
written notice of such exercise has been given to the Company in accordance with
the terms of the Option by the person entitled to exercise the Option and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. After the Registration Date, in lieu of delivery of a
cash payment for the purchase price of the Option Shares with respect to which
the Option is exercised, the Optionee may deliver to the Company a sell order to
a broker for the Shares being purchased and an agreement to pay (or have the
broker remit payment for) the purchase price for the Shares being purchased on
or before the settlement date for the sale of such shares to the broker. As soon
as practicable following the exercise of an Option in the manner set forth
above, the Company shall issue or cause its transfer agent to issue stock
certificates representing the Shares purchased. Until the issuance of such stock
certificates (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company), no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Option Shares notwithstanding the exercise of the Option. No adjustment
will be made for a dividend or other rights for which the record date is prior
to the date of the transfer by the Optionee of the consideration for the
purchase of the Shares, except as provided in Section 12 of the Plan.


(c)    Termination of Status as Employee, Director or Consultant. If an Optionee
ceases to be an Employee, Director or Consultant for any reason other than
permanent disability (as defined in Section 9(f) below) or death, he or she may,
within ninety (90) days (or such other period of time as is determined by the
Committee) after the date of Termination of Service, exercise his or her vested
Option to the extent that he or she was entitled to exercise it at the date of
Termination of Service, subject to the condition that no Option shall be
exercised after the expiration of the Option period.


(d)    For avoidance of doubt, if termination of employment or service is for
Cause, any outstanding unexercised Option, will immediately expire and
terminate, and the Optionee shall not have any right in connection to such
outstanding Options.


(e)    The Committee may authorize an extension of the terms of all or part of
the vested Options beyond the date of such Termination of Service for a period
not to exceed the period during which the Options by their terms would otherwise
have been exercisable.


(f)    Disability of Optionee. If an Optionee shall cease to be an Employee,
Director or Consultant due to “permanent disability” as such term is defined in
Section 22(e)(3) of the Code, and such Optionee



--------------------------------------------------------------------------------


was in Continuous Employment as an Employee, Director or Consultant from the
Grant Date until the date of Termination of Service, any vested Option may be
exercised at any time within twelve (12) months following the date of
Termination of Service, but only to the extent of the accrued right to exercise
at the time of Termination of Service, subject to the condition that no option
shall be exercised after the expiration of the Option period. All remaining
Shares covered by the unexercisable portion of the Option shall immediately
revert to the Plan.


(g)    Death of Optionee. In the event of the death during the Option period of
an Optionee who is at the time of his or her death, an Employee, Non-Employee
Director or Consultant and who was in Continuous Employment as such from the
Grant Date until the date of death, the Option may be exercised at any time
within twelve (12) months following the date of death by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest,
inheritance or otherwise as a result of the Optionee’s death, but only to the
extent of the accrued right to exercise at the time of death, subject to the
condition that no option shall be exercised after the expiration of the Option
period. All remaining Shares covered by the unexercisable portion of the Option
shall immediately revert to the Plan. If, after the Optionee’s death, the
Optionee’s estate or a person who acquires the right to exercise the Option by
bequest or inheritance does not exercise the Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.


(h)    Tax Withholding.


(i)    Any tax consequences arising from the grant or exercise of any Option,
from the payment for Shares covered thereby or from any other event or act (of
the Company and/or its Subsidiaries or the Optionee) hereunder shall be borne
solely by the Optionee. The Company and/or its Subsidiaries shall withhold taxes
according to the requirements under the applicable laws, rules, and regulations,
including withholding taxes at source. Furthermore, the Optionee shall agree to
indemnify the Company and/or its Subsidiaries and hold them harmless against and
from any and all liability for any tax that is borne on the Optionee or interest
or penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Optionee.


(ii)    The Company shall not be required to release any Share certificate to an
Optionee until all required payments have been fully made.


(iii)    Any adverse consequences incurred by the Optionee with respect to the
use of Shares to pay any part of the Option Price or of any tax in connection
with the exercise of an Option, including, without limitation, any adverse tax
consequences arising as a result of a disqualifying disposition within the
meaning of Section 422 of the Code, shall be the sole responsibility of the
Optionee (hereinafeter: “Disqualifying Disposition”).


10.    Transfer of Options. No Option or any right with respect thereto shall be
assignable, transferable, or given as collateral to any third party whatsoever
by operation of law or otherwise, except by will or by the laws of descent and
distribution. During the lifetime of the Optionee, all of such Optionee’s rights
to purchase Shares upon the exercise of his or her Options shall be exercisable
only by the Optionee.


11.    Exercise of Unvested Options. The Committee may grant any Optionee the
right to exercise any Option prior to the complete vesting of such Option.


12.    Adjustments upon Changes in Capitalization.


(a)    Subject to any required action by the shareholders of the Company, the
number of Option Shares covered by each outstanding Option, and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Options have yet been granted or which have been returned to the Plan, and the
per share exercise price of each such Option, shall be proportionately and
equitably adjusted for any increase or decrease in the number of issued Ordinary
Shares resulting from a stock split, reverse stock split, combination,
reclassification, the payment of a stock dividend on the Ordinary Shares or any
other increase or decrease in the number of such Ordinary Shares effected
without receipt of consideration by the Company without changing the aggregate
exercise price, provided, however, that conversion of any convertible securities
of the Company shall not



--------------------------------------------------------------------------------


be deemed to have been effected without receipt of consideration. Such
adjustment shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to an Option.


(b)    The Committee may, if it so determines in the exercise of its sole
discretion, also make provision for proportionately adjusting the number or
class of securities covered by any Option, as well as the price to be paid
therefor, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings, or other increases or reductions of its
outstanding Ordinary Shares, and in the event of the Company being consolidated
with or merged into any other corporation.


13.    Time of Granting Options. Unless otherwise specified by the Committee,
the date of grant of an Option under the Plan shall be the Grant Date. Notice of
the determination shall be given to each Optionee to whom an Option is so
granted within a reasonable time after the date of such grant.


14.    Amendment and Termination of the Plan. The Board may amend or terminate
the Plan from time to time in such respects as the Board may deem advisable,
execpt that, without approval of the shareholders of the Company, no such
revision or amendment shall change the number of Shares subject to the Plan,
change the designation of the class of employees eligible to receive Options or
add any material benefit to Optionees under the Plan, modify the Plan in any
other way if such modification requires shareholders approval in order for the
Plan to satisfy the requirements of Section 422 of the Code. Any such amendment
or termination of the Plan shall not affect Options already granted, and such
Options shall remain in full force and effect as if the Plan had not been
amended or terminated. Without derogating from the above, no amendment of this
Plan shall be effective unless approved by the shareholders of the Company
within twelve (12) months before or after the adoption of the amendment by the
Board if such approval is required.


15.    Conditions upon Issuance of Shares. Shares shall not be issued with
respect to an Option granted under the Plan unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
Applicable Laws, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned relevant provisions of law.


16.    Reservation of Shares. During the term of this Plan the Company will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the nonissuance or sale of such Shares as to which such
requisite authority shall not have been obtained.


17.    Information to Optionee. During the term of any Option granted under the
Plan, the Company shall provide or otherwise make available to each Optionee a
copy of its annual financial statement and any other financial information
provided to its shareholders in accordance with the provisions of the Company’s
Articles of Association and applicable law. The Company shall not be required to
provide such statements to key employees whose duties in connection with the
Company assure their access to equivalent information.


18.    Option Agreement. Options granted under the Plan shall be evidenced by
Option Agreements, in such form as the Board or the Committee shall from time to
time approve. Each Option Agreement shall state, inter alia, the number of
Shares to which the Option relates, the type of Option granted thereunder
(whether an Incentive Stock Option or Nonstatutory Stock Option), the vesting
dates, the exercise price per Share, the Grant Date and the expiration date.





--------------------------------------------------------------------------------


19.    Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the Plan
is adopted by the Board. Such shareholder approval shall be obtained in the
degree and manner required under Applicable Laws and no Incentive Stock Option
shall be exercised unless and until the Plan has been approved by the
shareholders of the Company.


20.    Shares Subject to Right of First Refusal and Tag Along.


(a)    Notwithstanding anything to the contrary in the incorporation documents
of the Company, none of the Optionees shall have a right of first refusal in
relation with any sale of shares in the Company.


(b)    As a condition for the grant of Options and issuance of shares under the
Plan, each Optionee shall acknowledge the terms and provisions of the corporate
documents of the Company, including its Articles of Association, as amended from
time to time, and shall agree to be bound by the their terms with respect to any
restriction applicable to the Ordinary Shares of the Company (including without
limitation, any right of first refusal and bring along provisions, as
applicable).


(c)    Anything herein to the contrary notwithstanding, if prior to the listing
of the Company’s shares on a stock exchange, all or substantially all of the
shares of the Company are to be sold, or in case of a M&A Event (as defined in
the Articles of Association, as amended from time to time), all or substantially
all of the shares of the Company are to be exchanged for securities of another
corporation, then each Optionee shall be obliged to sell or exchange, as the
case may be, any Shares such Optionee purchased under this Plan, in accordance
with the instructions issued by the Board in connection with the M&A Event,
whose determination shall be final.


(d)    The Optionee acknowledges that in the event that the Company’s shares
shall be registered for trading in any public market, Optionee’s rights to sell
the Shares may be subject to certain limitations (including a lock-up period),
as will be requested by the Company or its underwriters or as will be required
by law, and the Optionee unconditionally agrees and accepts any such
limitations.


(e)    Optionee shall not transfer, sell, pledge or otherwise dispose of the
Shares exercised under this Plan at any time prior to the lapse of six (6)
months from the date in which the Optionee exercised an Option, unless as part
of a M&A Event or with the consent of the Board.


21.    Dividends. With respect to all Shares (but excluding, for avoidance of
any doubt, any unexercised Options) allocated or issued upon the exercise of
Options purchased by the Optionee, and subject to the Company’s Articles of
Association, as amended from time to time and incorporation documents, the
Optionee shall be entitled to receive dividends and other distributions in
accordance with the quantity of such Shares, and subject to any applicable
taxation on distribution of dividends.


22.    Government Regulation. The Plan, the granting and exercise of Options
hereunder, and the obligation of the Company to sell and deliver Shares under
such Options, shall be subject to all applicable laws, rules, and regulations,
whether of the State of Israel, United States or any other state having
jurisdiction over the Company and the Optionee, including the registration of
the Shares under the Securities Act, and to such approvals by any governmental
agencies or national securities exchanges as may be required. Nothing herein
shall be deemed to require the Company to register the Shares under the
securities laws of any jurisdiction.


23.    Govering Law. The Plan shall be governed by and construed and enforced in
accordance with the requirements relating to the administration of stock option
plans under the laws of the State of Israel and U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Options are granted under the Plan.













--------------------------------------------------------------------------------


24.    Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangements or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of Options otherwise then under the Plan, and
such arrangements may be either applicable generally or only in specific cases.


For the avoidance of doubt, prior grant of options to Optionees of the Company
under their employment agreements, and not in the framework of any previous
option plan, shall not be deemed an approved incentive arrangement for the
purpose of this section.


25.    Multiple Agreements. The terms of each Option may differ from other
Options granted under the Plan at the same time, or at any other time. The Board
may also grant more than one Option to a given Optionee during the term of the
Plan, either in addition to, or in substitution for, one or more Options
previously granted to that Optionee.


26.    Conversion of Incentive Stock Option into Nonstatutory Stock Option.
Subject to verification and consideration of any and all implications of any
applicable tax law, including, without limitation, the provisions of Section
409A of the Code and the regulations promulgated thereunder as now in effect or
as hereafter amended, the Board, at the written request of any U.S. Optionee,
may in its discretion take such actions as may be necessary to convert such
Optionee’s Incentive Stock Options (or any portions thereof) that have not been
exercised on the date of conversion into Nonstatutory Stock Options at any time
prior to the expiration of such Incentive Stock Options, regardless of whether
the Optionee is an Employee of the Company or a Subsidiary at the time of such
conversion. Such actions may include, but not be limited to, extending the
exercise period or reducing the exercise price of the appropriate installments
of such Options. At the time of such conversion, the Board (with the consent of
the Optionee) may impose such conditions on the exercise of the resulting
Nonstatutory Stock Options as the Board in its discretion may determine,
provided that such conditions shall not be inconsistent with the Plan. Nothing
in the Plan shall be deemed to give any Optionee the right to have such
Optionee’s Incentive Stock Options converted into Nonstatutory Stock Options,
and no such conversion shall occur unless and until the Board takes appropriate
action. The Board, with the consent of the Optionee, may also terminate any
portion of any Incentive Stock Option that has not been exercised at the time of
such conversion.


27.    Notice to the Company of Disqualifying Disposition. Each Employee who
receives an Incentive Stock Option must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired upon the exercise of an Incentive Stock Option. A Disqualifying
Disposition is any disposition (including any sale) of such Shares before a date
which is both (a) two (2) years after the date the Employee was granted the
Incentive Stock Option, and (b) one (1) year after the date the Employee
acquired Shares by exercising the Incentive Stock Option. If the Employee has
died before such Share is sold, these holding period requirements do not apply
and no Disqualifying Disposition can occur thereafter.



